UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6208


ABDUL-HAMZA WALI MUHAMMAD,

                Plaintiff - Appellant,

          v.

COMMONWEALTH OF VIRGINIA; HAROLD W. CLARKE; DEBRA D.
GARDNER; A. DAVID ROBINSON; GEORGE K. WASHINGTON; P.
SCARBERRY, FODA; RANDALL CHARLES. MATHENA; JOHN F. WALRATH;
SHERRI SHORTRIDGE; JEFFREY C. ARTRIP; A. J. GALLIHAR;
DEWAYNE A. TURNER; STACY L. DAY; REANNE KEGLEY; CMC
JACKSON; PAUL MOCERI, QMHP Senior; S. FLETCHER, MED/QMHP;
LIEUTENANT C. STANLEY; SERGEANT ERIC ANTHONY MILLER;
SERGEANT CLINTON DEEL; JOHN MESSER; ALL DUAL TREATMENT TEAM
MEMBERS; J. W. COYLE; C. BISHOP; A. J. VAUGHAN; LIEUTENANT
STEVEN B. FRANKLIN; LIEUTENANT JAMES LYALL; LARRY W. JARVIS;
JOHN MCQUEEN; SGT. C. DIXON; UNIT MANAGER TORI M. RAIFORD;
MISSY L. COUNTS; CAPT. D. STILL; RENA I. MULLINS; A. MURPHY;
B. AKERS; D. WILLIAMS; LARRY I. MULLINS; N.H. COOKIE SCOTT;
BRIAN KEITH DAWKINS; HELEN SCOTT RICHESON; ADINA POGUE,
Chief Operational Officer Regional; MARK E. ENGELKE;
GERALDINE G. BAKER; LIEUTENANT JUSTIN KISER; GEORGE HINKLE,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.      Joel Christopher Hoppe,
Magistrate Judge. (7:14-cv-00529-GEC-JCH)


Submitted:   April 19, 2016                 Decided:   April 22, 2016


Before AGEE, DIAZ, and THACKER, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Abdul-Hamza Wali Muhammad, Appellant Pro Se.   Richard Carson
Vorhis, Senior Assistant Attorney General, Laura Haeberle
Cahill, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Abdul-Hamza Wali Muhammad seeks to appeal the magistrate

judge’s recommendation that Appellees’ motions to dismiss or for

summary judgment be granted in part and denied in part and that

Muhammad’s      motions    be   denied.            This     court    may    exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and   certain    interlocutory       and       collateral      orders,     28   U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                       The order Muhammad

seeks   to   appeal   is   neither    a        final   order   nor   an    appealable

interlocutory or collateral order.                 Accordingly, we dismiss the

appeal for lack of jurisdiction.                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                            DISMISSED




                                           3